                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION


RICKY R. RICE and ANGELA RICE,           )
Representatives of the ESTATE OF         )
RICK DALE RICE, Deceased,                )
                                         )
                   Plaintiffs            )
                                         )
      v.                                 )   CAUSE NO. 3:17-CV-448 RLM-MGG
                                         )
DOUGLAS EDWARD GRANT and                 )
PRIME CHOICE MEATS, INC.,                )
                                         )
                   Defendants            )


                                OPINION AND ORDER

      Angela Rice, the wife of the decedent and one of two individuals appointed

to represent the Estate of Rick Dale Rice, filed a motion for partial summary

judgment and a motion to voluntarily dismiss this case, which is the second of two

wrongful death actions initiated against Douglas Grant and Prime Choice Meats.

Mrs. Rice seeks summary judgment with respect to Ricky Rice’s claim that he has

authority and standing to bring a wrongful death claim the estate’s behalf, and,

assuming the court grants that motion, asks the court to dismiss this action

under Fed. R. Civ. P. 41(a)(2), “so that she, as the fiduciary with the capacity and

sole authority to bring the wrongful death action under Indiana law, may pursue

it in her chosen venue, the St. Joseph Superior Court....” Mr. Rice asserts that

the decedent Rick, his father, was a Michigan resident and citizen when he died
and that the Cass County, Michigan Probate Court appointed him, Ricky Rice, to

serve as Personal Representative of his father’s estate more than four months

before the St. Joseph County, Indiana, Circuit Court appointed Ms. Rice Special

Administrator; Ricky Rice sees this sequence of events as giving him the authority

to bring this suit in an Indiana federal court. The court heard argument on the

issues on November 28.

      Summary judgment is only appropriate when the pleadings, discovery

materials, disclosures, and affidavits demonstrate that there are no genuine issue

of material fact, and that the movant is entitled to judgment as a matter of law.

FED. R. CIV. P. 56(c); Protective Life Ins. Co. v. Hansen, 632 F.3d 388, 391-392

(7th Cir. 2011).

      Ms. Rice asserts that she is the only beneficiary of a wrongful death action,

that the “general estate has no interest in damages from ]a wrongful death[ suit”,

and that she is “the only appropriate plaintiff to bring a wrongful death claim

under Indiana law.” Indiana’s Wrongful Death statute states otherwise:

      When the death of one is caused by the wrongful act or omission of
      another, the personal representative of the former may maintain an
      action therefor against the latter....When the death of one is caused
      by the wrongful act or omission of another, the action shall be
      commenced by the personal representative of the decedent within two
      )2( years, and the damages shall be in such an amount as may be
      determined by the court or jury, including, but not limited to,
      reasonable medical, hospital, funeral and burial expenses, and lost
      earnings of such deceased person resulting from said wrongful act or
      omission. That part of the damages which is recovered for reasonable
      medical, hospital, funeral and burial expense shall inure to the
      exclusive benefit of the decedent’s estate for the payment thereof.

                                        2
      The remainder of the damages, if any, shall...inure to the exclusive
      benefit of the widow or widower...and to the dependent children, if
      any, or dependent next of kin, to be distributed in the same manner
      as the personal property of the deceased....

IND. CODE § 34-23-1-1.

      Ricky Rice was appointed personal representative March 3, 2016 in

Michigan, where the decedent lived. Angela Rice was appointed special

administrator of the estate on July 11, 2016 in Indiana, where the decedent met

his death. IND. CODE § 34-23-1-1 gives both the authority to sue for wrongful

death in Indiana. Ms. Rice was the first to file a wrongful death claim, but she is

neither the only beneficiary of such a claim, nor “the only appropriate plaintiff to

bring a wrongful death claim.” The statute expressly provides that any damages

that may be recovered “inure to the exclusive benefit of the estate for the payment

of [reasonable medical, hospital, funeral, and burial] expenses”, IND. CODE § 34-

23-1-1 (emphasis added), with any remaining damages going to the widow. As the

personal representative of the estate, Mr. Rice is responsible for paying the

expenses of the estate, has authority to commence such an action, and has an

interest in the damages from any wrongful death action.

      Mrs. Rice isn’t entitled to summary judgment on her claim that she is the

only person who could bring this suit. As one of two plaintiffs, she can’t get the

case dismissed on her motion alone.

      So we are left where we were before Mrs. Rice filed these motions – one

wrongful death case in an Indiana state court filed by a special administrator

                                         3
appointed by that court specifically to file the case, and one wrongful death act in

a federal district court sitting in Indiana (across the street from the state court)

in which there are two separately represented, and apparently quite antagonistic,

plaintiffs. Proceeding in this case under those conditions wouldn’t be impossible,

but it would be messy: the plaintiffs might well disagree among themselves on

which witnesses to call and how to question them – indeed, each plaintiff likely

would be cross-examined by the other, see Fed. R. Evid. 611(c), and the

defendants wouldn’t know who to negotiate with for settlement purposes.

      Fortunately, there might be a solution: this court, the federal court, might

abstain until the state proceedings are completed under the abstention doctrine

recognized in Colorado River Water Conservation Dist. v. United States, 424 U.S.

800 (1976).

      A federal court has a “virtually unflagging obligation” to exercise the

jurisdiction that Congress has given it. AAR Intern., Inc. v. Nimelias Enterprises

S.A., 250 F.3d 510, 517 (7th Cir.2001) (quoting Colorado River, 424 U.S. at 817).

But in “exceptional” circumstances, a federal court can abstain from hearing a

case and “await the outcome of parallel proceedings as a matter of ‘wise judicial

administration, giving regard to the conservation of judicial resource and

comprehensive disposition of litigation.’” Finova Capital Corp. v. Ryan Helicopters

U.S.A., Inc., 180 F.3d 896, 898 (7th Cir.1999) (quoting Colorado River, 424 U.S.

at 817). Abstention is only warranted for “the clearest of justifications” and when


                                         4
the parallel litigation will be “an adequate vehicle for the complete and prompt

resolution of the issues between the parties.’” AAR Intern., Inc. v. Nimelias

Enterprises S.A., 250 F.3d at 518 (quoting Colorado River, 424 U.S. at 819 and

Moses H. Cone Mem’l Hosp., 460 U.S.1, 28 (1983)).

      A court deciding whether a stay is appropriate in a particular case conducts

a two-part analysis. Inquiry starts with “whether the concurrent state and federal

actions are actually parallel.” LaDuke v. Burlington N. R.R. Co., 879 F.2d 1556,

1559 (7th Cir. 1989). Suits needn’t be identical to be parallel; suits are considered

“ ‘parallel’ when substantially the same parties are contemporaneously litigating

substantially the same issues in another forum.” Clark v. Lacy, 376 F.3d 682, 686

(7th Cir. 2004) (quoting Calvert Fire Insurance Co. v. American Mutual

Reinsurance Co., 600 F.2d 1228, 1229 n. 1 (7th Cir.1979)). Formal symmetry

between the cases isn’t required, Lumen Constr. Co. v. Brant Constr. Co., 780

F.2d 691, 695 (7th Cir. 1985), but there should be a “substantial likelihood that

the state litigation will dispose of all claims presented in the federal case.” Clark

v. Lacy, 376 F.3d at 686.

            If the suits are parallel, the court considers a number of non-
      exclusive factors that might demonstrate the existence of “exceptional
      circumstances.” These factors are: (1) whether the state has assumed
      jurisdiction over property; (2) the inconvenience of the federal forum; (3) the
      desirability of avoiding piecemeal litigation; (4) the order in which
      jurisdiction was obtained by the concurrent forums; (5) the source of
      governing law, state or federal; (6) the adequacy of state-court action to
      protect the federal plaintiff's rights; (7) the relative progress of state and
      federal proceedings; (8) the presence or absence of concurrent jurisdiction;


                                         5
      (9) the availability of removal; and (10) the vexatious or contrived nature of
      the federal claim.

Clark v. Lacy, 376 F.3d at 686 (citations omitted).

      Colorado River abstention might, or might not, be appropriate with respect

to this case. The court hasn’t yet heard the parties’ views.

      For the foregoing reasons, the court DENIES Mrs. Rice’s motion to dismiss

[Doc. No. 48] and motion for summary judgment [Doc. No. 49], and GIVES the

parties to and including January 10, 2019, to         submit their views on the

propriety of abstention.

      SO ORDERED.

      ENTERED:       December 17, 2018



                                           /s/ Robert L. Miller, Jr.
                                      Judge, United States District Court




                                         6
